DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) is/are: “means for performing a matching algorithm to match the binary image to the binary pattern by measuring a Hamming distance; means for determining a disparity map based on the matching algorithm; and means for performing triangulation to determine a 3D point cloud based on disparities in the disparity map” in claim  9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,089,739 to Appia. Although the claims at issue are not identical, they are not patentably distinct from each other because Appia claims the invention as follows:

Claim 1						Appia
1. A method of image processing in a structured light imaging system, the method comprising:
receiving a captured image of a scene, wherein the captured image is captured by a camera of a projector-camera pair in the structured light imaging system, and wherein the captured image comprises a binary pattern projected into the scene by the projector;
rectifying the captured image to generate a rectified captured image;
applying a bilateral filter to the rectified captured image to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image;
extracting a binary image from the rectified captured image wherein a value of each location in the binary image is determined based on a comparison of a value of a pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image.
1. A method of image processing in a structured light imaging system, the method comprising:
receiving a captured image of a scene, wherein the captured image is captured by a camera of a projector-camera pair in the structured light imaging system, and wherein the captured image comprises a binary pattern projected into the scene by the projector;
rectifying the captured image to generate a rectified captured image;
applying a bilateral filter to the rectified captured image to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image;
extracting a binary image from the rectified captured image wherein a value of each location in the binary image is determined based on a comparison of a value of a pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image (See for example, claim 1 at Col. 8 line 56 through Col. 9 line 8)


	Claim 2					Appia
2. The method of claim 1, wherein extracting a binary image comprises setting a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value.
2. The method of claim 1, wherein extracting a binary image comprises setting a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value (i.e., claim 2 at Col. 9 lines 16-23).


	Claim 3					Appia
3. The method of claim 1, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image.
3. The method of claim 1, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image (i.e., claim 3 at Col. 9 lines 24-26).


	Claim 4					Appia
4. The method of claim 1, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern.
4. The method of claim 1, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern (i.e., claim 4 at Col. 9 lines 27-30).


	Claim 5					Appia
5. The method of claim 4, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal.
5. The method of claim 4, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal (i.e., claim 5 at Col. 9 lines 31-35).


	Claim 6					Appia
6. The method of claim 1, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern.
6. The method of claim 1, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern (i.e., claim 6 at Col. 9 lines 36-38).


	Claim 7					Appia
7. The method of claim 1, further comprising:
performing a matching algorithm to match the binary image to the binary pattern;


determining a disparity map based on the matching algorithm.


… performing a matching algorithm to match the binary image to the binary pattern … (i.e., claim 1 at Col. 9 lines  by measuring a Hamming distance; determining a disparity map based on the matching algorithm (i.e., claim 1 at Col. 9 lines 9-13)



	Claim 8					Appia
8. The method of claim 7, further comprising
performing triangulation to determine a 3D point cloud based on disparities in the disparity map.


… performing triangulation to determine a 3D point cloud based on disparities in the disparity map (i.e., claim 1 at Col. 9 lines 14-15).


	Claim 9					Appia
9. A structured light imaging system comprising:
a binary pattern projector to project a binary pattern;
an image capture component to capture an image with the binary pattern;
a rectifier component coupled to the image capture component to generate a rectified captured image;
a bilateral filter coupled to the rectifier component to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image; and
a binary image extractor to extract a binary image from the rectified captured image, wherein a value of each location in the binary image is determined based on a comparison of a value of pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image;
means for performing a matching algorithm to match the binary image to the binary pattern by measuring a Hamming distance;
means for determining a disparity map based on the matching algorithm; and
means for performing triangulation to determine a 3D point cloud based on disparities in the disparity map.
7. A structured light imaging system comprising:
… a projector component configured to project a binary pattern into the scene;
… an imaging sensor component configured to capture images of a scene;
means for rectifying a captured image to generate a rectified captured image;

means for applying a bilateral filter to the rectified captured image to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image;
means for extracting a binary image from the rectified captured image wherein a value of each location in the binary image is determined based on a comparison of a value of pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image; 

means for performing a matching algorithm to match the binary image to the binary pattern by measuring a Hamming distance;
means for determining a disparity map based on the matching algorithm; and
means for performing triangulation to determine a 3D point cloud based on disparities in the disparity map (See for example, claim 7 at Col. 9 lines 39-63).



Claim 10					Appia
10. The structured light imaging system of claim 9, wherein extracting a binary image comprises setting a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value.
8. The structured light imaging system of claim 7, wherein extracting a binary image comprises setting a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value (i.e., claim 8 at Col. 9 line 64 through Col. 10 line 4).


	Claim 11					Appia
11. The structured light imaging system of claim 9, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image.
9. The structured light imaging system of claim 7, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image (i.e., claim 9 at Col. 10 lines 5-7).


	Claim 12					Appia
12. The structured light imaging system of claim 9, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern.
10. The structured light imaging system of claim 7, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern (i.e., claim 10 at Col. 10 lines 8-11).


	Claim 13					Appia
13. The structured light imaging system of claim 12, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal.
11. The structured light imaging system of claim 10, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal (i.e., claim 11 at Col. 10 lines 12-16).


	Claim 14					Appia
14. The structured light imaging system of claim 9, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern.
12. The structured light imaging system of claim 7, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern (i.e., claim 12 at Col. 10 lines 18-20).


	Claim 15					Appia
15. The structured light imaging system of claim 9, further comprising a controller to:
perform a matching algorithm to match the binary image to the binary pattern;
determine a disparity map based on the matching algorithm.


… means for performing a matching algorithm to match the binary image to the binary pattern …
means for determining a disparity map based on the matching algorithm (i.e., claim 7 at Col. 9 lines 57-61)


	Claim 16					Appia
16. The structured light imaging system of claim 15, wherein the controller further performing triangulation to determine a 3D point cloud based on disparities in the disparity map. 

… means for performing triangulation to determine a 3D point cloud based on disparities in the disparity map (i.e., claim 7 at Col. 9 lines 62-63).


	Claim 17					Appia
17. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors cause the one or more processors to:
receive a captured image of a scene, wherein the captured image is captured by a camera of a projector-camera pair in a structured light imaging system, and wherein the captured image comprises a binary pattern projected into the scene by the projector;
rectify the captured image to generate a rectified captured image;
apply a bilateral filter to the rectified captured image to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image; and
extract a binary image from the rectified captured image wherein a value of each location in the binary image is determined based on a comparison of a value of pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image.

13. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors cause the one or more processors to:
receive a captured image of a scene, wherein the captured image is captured by a camera of a projector-camera pair in a structured light imaging system, and wherein the captured image comprises a binary pattern projected into the scene by the projector;
rectify the captured image to generate a rectified captured image;
apply a bilateral filter to the rectified captured image to generate a local threshold image, wherein the local threshold image comprises a local threshold value for each pixel in the rectified captured image; and
extract a binary image from the rectified captured image wherein a value of each location in the binary image is determined based on a comparison of a value of pixel in a corresponding location in the rectified captured image to a local threshold value in a corresponding location in the local threshold image (See for example, claim 10 at Col. 10 lines 21-47)


	Claim 18					Appia
18. The computer-readable medium of claim 17, wherein the instructions that cause the one or more processors to extract a binary image include instructions that cause the one or more processors to set a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value.
14. The computer-readable medium of claim 13, wherein the instructions that cause the one or more processors to extract a binary image include instructions that cause the one or more processors to set a location in the binary image to one when a value of a pixel in a corresponding location in the rectified captured image is greater than a local threshold value in a corresponding location in the local threshold image and setting the value of the location in the binary image to zero when the value of the pixel is less than the local threshold value (i.e., claim 14 at Col. 10 lines 49-58).


	Claim 19					Appia
19. The computer-readable medium of claim 17, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image.
15. The computer-readable medium of claim 13, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image (i.e. claim 15 at Col. 10 lines 59-61).


	Claim 20					Appia
20. The computer-readable medium of claim 17, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern.
16. The computer-readable medium of claim 13, wherein an operation by the bilateral filter to generate the local threshold value is dependent on a distribution of binary numbers in the projected binary pattern (i.e., claim 16 at Col. 10 lines 62-65).


	Claim 21					Appia
21. The computer-readable medium of claim 20, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal.
17. The computer-readable medium of claim 16, wherein the bilateral filter generates each local threshold value as a local mean of a corresponding pixel in the rectified image when the distribution of the binary numbers in the projected binary pattern is equal (i.e., claim 17 at Col. 10 line 66 through Col. 11 line 3).


	Claim 22					Appia
22. The computer-readable medium of claim 17, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern.
18. The computer-readable medium of claim 13, wherein a kernel size of the bilateral filter is dependent on an information density in the projected binary pattern (i.e., claim 18 at Col. 11 lines 4-6).


	Claim 23					Appia
23. The computer-readable medium of claim 17, wherein the instructions further cause the one or more processors to:
perform a matching algorithm to match the binary image to the binary pattern; and
determine a disparity map based on the matching algorithm.




… perform a matching algorithm to match the binary image to the binary pattern …

determine a disparity map based on the matching algorithm (i.e., claim 13 at Col. 10 lines 42-46)



	Claim 24					Appia
24. The computer-readable medium of claim 23, wherein the instructions further cause the one or more processors to perform triangulation to determine a 3D point cloud based on disparities in the disparity map.



… perform triangulation to determine a 3D point cloud based on disparities in the disparity map (i.e., claim 13 at Col. 10 lines 47-48).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/           Examiner, Art Unit 2664